Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the communication filed on 01/04/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019) [herein “2019 PEG”].

Step 1: Claims 1- 7 are directed to method or processes, claims 8 -14 refer to a system or machine and claim 15-20 refer to a non-transitory article of manufacture, thus all of the claims appear to be directed to statutory classes of invention. 

Step 2A – is the claim directed to a law of nature, natural phenomenon or an abstract idea?
The claim(s) recite:
Independent Claim 1 
A method for electronic lesson management comprising: 
creating a new lesson offering; receiving at least one characteristic for the new lesson offering;
predicting a desired roster for the new lesson offering, wherein the desired roster includes at least one student, and wherein the desired roster for the new lesson is predicted from the at least one characteristic; 
And sending an invitation to the at least one student to sign up for the new lesson.
The creating, receiving, predicting and sending limitations shown above recite a sequence of steps that reflect a method of creating data for a lesson and receiving data about one characteristic of the lesson that is used to compute or predict a list of individuals who match said characteristic and then sending an invite to the student. These limitations refer to a mathematical concepts and mental processes. There are no specific limitations that cannot be performed by a human as the limitations refer to collecting information, analyzing information and are recited at a high level of generality that the could be performed in the human mind (MPEP 2106 .04 (a) (2) (III) (A)). Further, the prediction of a value based on the input, is a mathematical concept because a number of variables are input, organized and manipulated to provide an output as a new value. Even if under the broadest reasonable interpretation the “sending” limitation is considered a recited computer, to which the Examiner interprets the claim to recite a broad enough feature to encompass a human mailing or delivering said invitation, nonetheless the computer is recited in generic form that would be used to perform said mental process.   

Dependent claims 2-7 incorporate the same limitations of parent claim 1, thus include the same abstract idea by importation. While a user interface is recited in claims 2 and 6, in each of these instances the user interface is not recited as executed on a computer nor is there a limitation to state the interface could be in paper form and finally neither of the limitations actually define a result. Thus, said steps are recited in generic form that would be used in a mental process of simply adding a student to a class and indicating the user is enrolled. 


Independent Claim 8: 
 A system for electronic lesson management comprising: 
a memory component that stores logic that, when executed by a computing device, causes the system to perform at least the following: 
create a new lesson offering; receive at least one characteristic for the new lesson offering; 
predict a desired roster for the new lesson offering, wherein the desired roster includes at least one student, and wherein the desired roster for the new lesson is predicted from the at least one characteristic; 
Send an invitation to the at least one student to sign up for the new lesson; receive a response to the invitation; and alter the at least one characteristic of the new lesson offering, based on the response. 

Claim 8, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim is directed to an abstract idea. Claim 8 recites additional elements a “device, a memory”.   However, these elements are recited at a high level of generality and amount to applying the abstract idea to a computing environment. The device and memory are not used in the claim to specifically perform the functions. Rather the elements are used as a tool for performing an abstract idea as instructions from memory when executed but are recited as not yet having been. See MPEP 2106.05 (g). Thus, the sequence of steps may be performed mentally even if the computer is recited in the claim. (MPEP 2106 .04 (a) (2) (III) (C)).  

Dependent claims 9-14, claims 9-14 reflect similarly the additional elements a “processor, a memory”.   As with claim 11, these elements are recited at a high level of generality where the computer is a generic computer used as a tool for performing the abstract idea. 


Independent Claim 15,
15. A non-transitory computer-readable medium for electronic lesson management that, when executed by a computing device, causes the computing device to perform at least the following: 
create a new lesson offering; 
receive, from an administrator, at least one characteristic for the new lesson offering; predict a desired roster for the new lesson offering, wherein the desired roster includes at least one student, and wherein the desired roster for the new lesson is predicted from the at least one characteristic; 
send an invitation to a user that is related to the at least one student to sign up for the new lesson;
Receive a response to the invitation from the user; and alter the at least one characteristic of the new lesson offering, based on the response.
Claim 15, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim is directed to an abstract idea. Claim 15 recites additional elements a “device, a non-transitory computer readable memory”.   However, these elements are recited at a high level of generality and amount to applying the abstract idea to a computing environment. The computer system, non-transitory computer readable memory and processor are not used in the claim to perform the functions within the body of the claim. Rather the elements are used as a tool for performing an abstract idea. See MPEP 2106.05 (g). Thus, the sequence of steps may be performed mentally even if the computer is recited in the claim. (MPEP 2106 .04 (a) (2) (III) (C)).  

 
 Step 2A, Prong 2: Does the claim recite additional element that integrate the judicial exception into a practical application?
Independent Claim 1, recites a “predicting of a desired roster” and “sending an invitation”. These additional elements are merely tools for performing a function of the abstract idea. These limitations do not recite an improvement in a computation or computer, rather simply recite using some form of computation to arrive at an output. To, which as demonstrated above, even receiving data to compute a later predicted value appears similar to standard calculations in a multiplication chart. Or, in this case a simply check in and check out log with a human user simply giving the invitation to the student. Therefore, there are no additional elements in the claim to integrate the judicial exception into a practical application. 
Independent Claim 8, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim fails to integrate the judicial exception into a practical application.  Claim 8 recites additional elements a “device and, a memory”.   However, these elements are recited at a high level of generality and amount to “applying it” to a computing environment because the limitations amount to instructions for implementing the idea on a computer. The device and memory are not used in the claim to perform the functions. Rather the elements are used as a tool for performing an abstract idea. See MPEP 2106.05 (g).  There are no specific steps that show or pertain to an improvement to the functioning of a computer or to another technology and are recited as limitations directed to those that are well-understood, routine, conventional activities in the computer arts. 
Independent Claim 15, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim fails to integrate the judicial exception into a practical application.  Claim 15 recites additional elements a “device and a non-transitory computer readable memory”.   However, these elements are recited at a high level of generality and amount to “applying it” to a computing environment because the limitations amount to instructions for implementing the idea on a computer. The device and memory are not used in the claim to perform the functions. Rather the elements are used as a tool for performing an abstract idea. See MPEP 



Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception
Independent Claim 1, for example, recites a “prediction of a desired roster and sending an invitation”. These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine as no computer is recited; (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h). Thus there are no additional element to show how the computer aids the method or where the computer is of significance in the claim to qualify as an improvement to an existing technology. Further, under the machine transformation test, while not the only test applied here, there is no specific or particular computer performing the computing function to predict the value. Rather, one of ordinary skill in the art would understand that receiving an input and computing a predicted of a value or sending information are a well understood, routing and conventional activity. In fact, the present application specification (Spec) refers to “any” computer 102b) as a generic computer with a processor and memory. These elements are common, well known and conventional in the art of basic computations for computing values and are known in the art. Finally, the claimed additional elements when considering the claim as a whole 
Dependent claims 2-7, claims 2-7 reflect similarly the abstract idea of claim 1, thus rejected along the same rationale. 

Independent Claim 8, includes many of the same limitations as in claim 1, thus the same rationale applies as the additional limitations do not remedy the claim to show or amount to significantly more beyond the abstract idea.  Claim 11 recites additional elements a “processor, a memory”.   ”. These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h). Thus there are no additional element to show how the computer aids the method or where the computer is of significance in the claim to qualify as an improvement to an existing technology. Further, under the machine transformation test, while not the only test applied here, there is no specific or particular computer performing the computing function to predict the value. Rather, one of ordinary skill in the art would understand that receiving an input and computing a predicted value is a well understood, routing and conventional activity. In fact, the present application specification (PGPUB Para 44, 63) refer to computer 102, 108, 804a and 804b) as a generic computer with a 
Dependent claims 9-14, claims 9-14 reflect similarly the additional elements a “data sources stored in memory are executed by a processor”.   As with claim 8, these elements lack significantly more than the idea outlined in claim 8. While the steps of each of the claims 9-14 reflect the device configured to execute instructions for presenting a user interface, in each of the claims the device and memory are recited as a generic computer where the idea is applied to a computer as a tool to perform the abstract idea. Nothing in the claim portrays and improvement in the function of the computer. Rather appear as steps to apply the exception to the computer. More specifically the functions are mere data gathering and manipulation of information and providing an output, and are considered an insignificant extra solution activity. Simply because there are no meaningful limitations other than selecting data to be manipulated to provide an output. 

Independent Claim 15, includes many of the same limitations as in claim 1, thus the same rationale applies as the additional limitations do not remedy the claim to show or amount to significantly more beyond the abstract idea.  Claim 15 recites additional elements a “device and a non-transitory computer readable memory.” These elements (1) do not improve the functioning of a computer or other technology; (2) 
Dependent claims 16-20, claims 16-20 reflect similarly the additional elements a “device and a non-transitory computer readable memory.”   As with claim 15, these elements lack significantly more than the idea outlined in claim 15. While the steps of each of the claims 16-20 reflect the non-transitory computer readable medium configured to execute instructions for presenting a user interface, in each of the claims the device and memory are recited as a generic computer where the idea is applied to a computer as a tool to 


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Auger et. al. U.S. Publication No. 20160247072 published Aug. 25, 2016 in view of Calmon et. al. U.S. Patent 10,373, 511 filed Sept. 6, 2016.


In regard to Independent claim 1, Auger teaches a method for electronic lesson management comprising: 
creating a new lesson offering (See Para 32, one or more users can create learning services including various educational courses; See also Para 33, where any type of course can be created for any entity type). 
receiving at least one characteristic for the new lesson offering (See course can be offered to one or more groups of users that are representative of a course or lesson (Para 34-37) that can be received via communications between the user and the system (Para 33-48, 55, 90-93)). 
predicting a desired roster for the new lesson offering, wherein the desired roster includes at least one student, and wherein the desired roster for the new lesson is predicted from the at least one characteristic (See Para 55-79, 94). Auger teaches predicting via a recommendation engine a list of students that are suitable for a course based on the inferred motivations and inputs of the user. The system can automatically enroll the user in the course, thereby creating a roster for the course (Para 79-82). The system can provide an identified reason for enrolling the student in the course (Para 82-83).
and sending an invitation to the at least one student to sign up for the new lesson.  (See Para 79-82, 96). Auger teaches the user is provided an option to enroll (Para 81) or after automatically enrolled the option to delete the course. Either method results in at least a notification to the user via the system. (See Para 87, the user can be prompted to enroll for the course).

Calmon is analogous art to Auger as Calmon is also directed to electronic learning systems that assist student in selecting courses. Calmon teaches receiving information from multiple sources and students, teachers, and assistants so as to customize and adapt curriculum for students (col. 4-5, Fig. 2). Calmon teaches placing course topics on a concept graph and then dividing students into sub-groups based on similarity of attribute. A set of courses and course materials are then determined according to the attributes in the data (col. 7-8). The assessor unit (col. 9) and optimizer determine a mapping of course topics for each student sub-group and can remove courses that do not meet criteria (col. 10). As shown in figure 5, the concept graph applied to the objective of class courses pertinent to user input needs are formed from user profiles to determine the course boundaries created for the students (col. 12). As outlined in Fig. 7, a blended learning curricula is automatically created for students (col. 12-13) where classes including teacher, course length, office hours, assistants, etc. are determined (col. 13). Further, said output classifies students by attribute or test performance (col. 13) and outputs a list of students interested in the course. Therefore, Calmon can as suggested organize a common class schedule for each student in the class (col. 15). The combination of Auger recommendation engine to students meeting a given performance metric with Calmon’ s created courses based on students’ performance and profile information would allow for the recommended courses of Auger to be Calmons’ courses, as Auger states the recommended classes can be any course (Para 33-34). 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Auger and Calmon in front of them to modify the creation of courses in Auger to include a blended learning content applicable to a given class subject 
With respect to dependent claim 2, Auger teaches the method further comprising: providing a user interface with an option related to a name of the at least one student; in response to receiving selection of the option, determining a new offering for the at least one student; automatically assigning the at least one student to the new offering; and notifying the at least one student of reassignment to the new offering. (See Para 79-82, 96). Auger teaches the user is provided an option to enroll related to the specific student in different courses (fig. 3-4) as presented on the interface and (Para 81) or after automatically enrolled the option to delete the course. Either method results in at least a notification to the user via the system. (See Para 87, the user can be prompted to enroll for the course).
 
With respect to dependent claim 3, Auger teaches the method wherein the at least one characteristic includes at least one of the following: current rosters offered by an instructor, current skill level and schedule of students, or based on other criteria (See Para 75-82, as at least a schedule of students and other criteria).  
With respect to dependent claim 7, Auger teaches the method further comprising: receiving an indication of registration; determining whether a user is set up for auto-enroll; and in response to determining that the at least one student is set up for auto-enroll, sending enrollment confirmation to the user and including the user on an associated schedule and roster. (See Para 75-82, the system can auto-enroll a student and also presenting in a user interface a registration notification and schedule).  
8-10 and 14, claims 8-10 and 14 reflect a system comprising a memory that stores computer logic executable by a processor to perform in a substantially similar manner the steps of method claims 1-3 and 7 respectively, and in view of the following are rejected along the same rationale. Auger expressly teaches  (Fig.1) a system, memory and computer elements to execute the embodiments therein (See also Para 34-54). In addition or in the alternative, Calmon (fig. 3-4, col. 8-10) a system, memory and processor to present the course learning system. 
With respect to claims 15-17 and 20, claims 15-17 and 20 reflect a non-transitory computer readable medium comprising instructions cause a device to perform in a substantially similar manner the steps of method claims 1-3 and 7 respectively, and in view of the following are rejected along the same rationale. Auger expressly teaches (Fig.1) a system, memory and computer elements to execute the embodiments therein (See also Para 34-54). In addition or in the alternative, Calmon (fig. 3-4, col. 8-10) a system, memory and processor to present the course learning system. 

7. 	Claims 4-5, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Auger in view of Calmon as applied to claims 1, 8 and 15 above, and further in view of Blodgett et. al. U.S. Publication No. 20150058055 published Feb. 26, 2015.
With respect to claims 4-5, as indicated in the above discussion Auger in view of Calmon teach each element of claims 1, 8 and 15. 
Auger teaches a user can delete or drop a course (Para 78-81) thus providing a cancellation notice to the system. 
However, Auger in view of Calmon do not teach the method further comprising: 
determining whether there are enough students to still provide the new lesson; 
and in response to determining that there are enough students to still provide the new lesson, notating the cancellation notification, notifying an instructor that is associated with the new lesson, and processing at least one of the following: a credit, a refund, and a token. 
in response to determining that there are not enough students to still provide the new lesson, cancel the new lesson and notify the instructor. 
However, Blodgett teaches a virtual university system that allows users via a course scheduling and scheduler data store to make changes to rolling schedules (Para 3-4, 18, 27-28) in an automated scheduling of faculty system. As outlined in Fig. 1-2, Blodgett teaches (block 206) monitoring enrollment, which can effect course scheduling (See figure 2). As stated in Blodgett, if the enrollment data pushed to a server shows if too few students remain in a course or no students remain, then the course is cancelled (Para 44). Further, a notification is sent to the instructor that the class has been cancelled. Conversely, when a cancellation occurs but enough students exist then either the students will be moved to another section provided the total would be below the max student number or students are moved from other courses to balance multiple sections of a course (para 45-48, see also Table 2 Para 47). If a student is moved, then a notification is sent notifying the change in instructors. Blodgett teaches also a display manager that displays course sections to a user that are prioritized by a certain instructor (Para 52). Blodgett teaches regardless of maximum that a section will always be displayed, therefore when a class gets down to a min or when a section overflows at least a section will remain to be displayed (Para 57-58). The combination of Auger displayed recommended courses with Blodgett dynamically displayed course sections would show when sections of a course are full or are about to be cancelled thereby identifying for the user when courses need to be rebalanced or cancelled. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the preset application having the teachings of Auger, Calmon and Blodgett in front of them to modify the course presentation system of Auger that displays classes to predicted set of users with the 
With respect to claims 11-12, claims 11-12 reflect a system comprising a memory that stores computer logic executable by a processor to perform in a substantially similar manner the steps of method claims 4-5 respectively, and in view of the following are rejected along the same rationale. Auger expressly teaches  (Fig.1) a system, memory and computer elements to execute the embodiments therein (See also Para 34-54). In addition or in the alternative, Calmon (fig. 3-4, col. 8-10) a system, memory and processor to present the course learning system. 
With respect to claim 18, claims 18 reflects a non-transitory computer readable medium comprising instructions cause a device to perform in a substantially similar manner the steps of method claims 4-5 respectively, and in view of the following are rejected along the same rationale. Auger expressly teaches (Fig.1) a system, memory and computer elements to execute the embodiments therein (See also Para 34-54). In addition or in the alternative, Calmon (fig. 3-4, col. 8-10) a system, memory and processor to present the course learning system. 
8. 	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Auger in view of Calmon as applied to claims 1, 8 and 15 above, and further in view of Halpern et. al. U.S. Publication No. 20110016057 published Jan. 20, 2011. 

With respect to dependent claim 6, 13 and 19, as indicated in the above discussion Auger in view of Calmon teaches or suggests each feature of claims 1, 8 and 15. 

Auger in view of Calmon does not teach or suggest the method further comprising: 
notifying the administrator of a purchase of the add-on event offering; reducing a quantity available of the add-on event offering; and marking the add-on event offering as redeemed. 
However, Halpern teaches or suggests a lessons archive that can include classes and how to information or theory class (Para 24, 34). Halpern teaches the class can require payment (Para 37). Halpern teaches the user can select a link from the store and add the lesson to their lessons list (Para 26-33) that notifies the teacher of the added lesson. Halpern teaches the payment for the offering can be paid for by several means. Halpern teaches the session can be based on an invite (Para 42). Halpern teaches once the lesson is paid for then it is made available for use (Para 31, 48, 52-61).  Halpern teaches the session server will remove a session when it is terminated and manage the one to one or one to many lessons in the data store (Para 40-44). The combination of Auger and Halpern would allow the courses offered in Auger to be modified by Halpern to make each enrolled course payable by payment service and managed by the sessions manage to reduce the number of classes or lessons available when a given student purchases a class. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the preset application having the teachings of Auger, Calmon and Halpern in front of them to modify the course presentation system of Auger that displays a user interface that allows a user to purchase additional classes or lessons and pay for them and then deduct the number of slots available by one to other students. The motivation to combine Auger with Halpern comes from 

With respect to claim 13, claim 13 reflects a system comprising a memory that stores computer logic executable by a processor to perform in a substantially similar manner the steps of method claims 6, and in view of the following are rejected along the same rationale. Auger expressly teaches (Fig.1) a system, memory and computer elements to execute the embodiments therein (See also Para 34-54). In addition or in the alternative, Calmon (fig. 3-4, col. 8-10) a system, memory and processor to present the course learning system. 
With respect to claim 19, claims 19 reflects a non-transitory computer readable medium comprising instructions cause a device to perform in a substantially similar manner the steps of method claims 6, and in view of the following are rejected along the same rationale. Auger expressly teaches (Fig.1) a system, memory and computer elements to execute the embodiments therein (See also Para 34-54). In addition or in the alternative, Calmon (fig. 3-4, col. 8-10) a system, memory and processor to present the course learning system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image1.png
    891
    1829
    media_image1.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179